Case 2:19-cv-00148-DBB-DAO Document 153 Filed 09/07/21 PageID.2483 Page 1 of 16




                              THE UNITED STATES DISTRICT COURT
                                      DISTRICT OF UTAH


      REACTION WASHER COMPANY, LLC,                      MEMORANDUM DECISION AND
                                                         ORDER GRANTING [97]
                            Plaintiff,                   DEFENDANTS’ MOTION FOR
                                                         SUMMARY JUDGMENT AND
      v.                                                 DENYING [99] PLAINTIFF’S MOTION
                                                         FOR PARTIAL SUMMARY JUDGMENT
      IDEPA, INC., and JOHANNES
      SCHNEEBERGER,                                      Case No. 2:19-cv-00148-DBB

                            Defendants.                  District Judge David Barlow




           Reaction Washer Co., LLC (“RWC” or “Plaintiff”) brought an action against IDEPA,

  Inc. and Johannes Schneeberger (“Defendants”) for declaratory judgment and money damages.1

  Parties cross-filed motions for summary judgment at the close of discovery.2 Because Plaintiff’s

  claims fail as a matter of law, Defendant’s Motion for Summary Judgment is GRANTED and

  Plaintiff’s Motion for Partial Summary Judgment is DENIED.

                                             BACKGROUND

           In 2015, John Davis, Mike Morley, Packer Morley, and Johannes Schneeberger agreed to

  form a company to develop novel “reaction washer” technology.3 They created Reaction Washer

  Co., LLC in May 2016, and the parties’ responsibilities were documented in an operating




  1
    See Amended Complaint, ECF No. 21 at 21.
  2
    Defendants’ Motion for Summary Judgment, ECF No. 97; Plaintiff’s Motion for Partial Summary Judgment; ECF
  No. 99.
  3
    ECF No. 99 at 1.
Case 2:19-cv-00148-DBB-DAO Document 153 Filed 09/07/21 PageID.2484 Page 2 of 16




  agreement.4 The operating agreement provided that Spring Pointe, LLC (owned by the Morleys)

  would provide $250,000 for start-up costs; ME3, LLC (owned by Davis) would contribute

  expertise, business, goodwill, use of IP, and time; and IDEPA, Inc. (owned by Schneeberger)

  would contribute “patent and patent application prosecution services within the professional

  obligations of a US Patent Agent, use of IP, expertise, efforts and time.”5

           RWC operated smoothly until 2018, when relationships between Schneeberger and the

  other parties began to deteriorate in a dispute over intellectual property rights.6 In November

  2018, Schneeberger sold his interest in RWC to Mike Morley in an assignment of membership

  interest (“assignment agreement”).7 The assignment agreement included a release clause that

  unconditionally released any claims or liabilities between IDEPA and RWC related or incidental

  to the partnership agreement.8 RWC filed suit in March 2019, claiming that Schneeberger had

  breached his fiduciary duties as a patent agent and had improperly filed several patents without

  assigning them to RWC.9

           Plaintiff asserts eight claims. First, it seeks declaratory judgment that it is the rightful

  owner of several patents.10 Second, it asserts that Defendants breached their fiduciary duty

  associated with the professional duties of a patent agent.11 Third, it claims that Defendants

  breached the contract of the operating agreement.12 Fourth, it claims Defendants committed




  4
    Id.; ECF No. 99 Ex. 2.
  5
    ECF No. 99 Ex. 2., at § 2.1.
  6
    ECF No. 99 at 2.
  7
    ECF No. 97 Ex. 4.
  8
    Id.
  9
    ECF No. 99 at 3.
  10
     ECF No. 21 at 15.
  11
     Id. at 16.
  12
     Id. at 17.

                                                      2
Case 2:19-cv-00148-DBB-DAO Document 153 Filed 09/07/21 PageID.2485 Page 3 of 16




  fraud.13 Fifth, it asserts that Defendants committed tortious interference.14 Sixth, it claims that

  Defendants were unjustly enriched.15 Seventh, it claims that Defendants committed defamation.16

  And finally, it claims that Defendants breached their fiduciary duty associated with their status as

  a member of RWC.17

          The parties cross-moved for summary judgment. Defendants move for summary

  judgment on all claims, and Plaintiff moves for partial summary judgment with respect to its

  first, second, third, and eighth causes of action.18

                                                   STANDARD

          A court may grant summary judgment only if there is no genuine issue as to any material

  fact and the moving party is entitled to judgment as a matter of law.19 Summary judgment is

  inappropriate if any material factual issue “may reasonably be resolved in favor of any party.”20

  The moving party is also entitled to summary judgment if “the nonmoving party fails to make a

  sufficient showing on an essential element of her case with respect to which she has the burden

  of proof.”21 Both evidence and reasonable inferences drawn from that evidence are construed in

  the light most favorable to the nonmovant.22




  13
     Id. at 18.
  14
     Id. at 19.
  15
     Id.
  16
     Id. at 20.
  17
     Id.
  18
     ECF No. 97 at 1; ECF No. 99 at i.
  19
     Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
  20
     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).
  21
     Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)
  22
     King of the Mountain Sports, Inc. v. Chrysler Corp., 185 F.3d 1084, 1089 (10th Cir. 1999).

                                                           3
Case 2:19-cv-00148-DBB-DAO Document 153 Filed 09/07/21 PageID.2486 Page 4 of 16




                                                    DISCUSSION
       I. Summary judgment is granted for Defendants on Plaintiff’s first, second, third,
          fourth, and eighth claims because the valid release clause in the assignment
          agreement bars those claims.

           Plaintiff and Defendants both move for summary judgment on Plaintiff’s claims for

  declaratory judgment on ownership of the patents, breach of fiduciary duty as a patent agent,

  breach of contract, and breach of fiduciary duty as a member of the LLC.23 Resolution of these

  claims, as well as Plaintiff’s fourth claim for fraud, depends on the validity of a clause in the

  assignment agreement that released all claims between the parties related or incidental to RWC’s

  operating agreement.24 The release clause is enforceable and validly barred all claims between

  RWC, Schneeberger, and IDEPA. Thus, summary judgment is appropriate for Defendants on the

  first, second, third, fourth, and eighth claims.

           A. Utah state law controls the interpretation and validity of the contracts,
              agreements, and releases at issue in this case.

           Federal law governs the standard of practice before the United States Patent and

  Trademark Office (“USPTO”).25 But allegations that implicate the PTO standards of practice do

  not necessarily mean that federal law controls other aspects of the case—“general contract

  interpretation is not within the exclusive jurisdiction of the federal circuit.”26 Instead, contract

  interpretation is “ordinarily a question of state law.”27 In Texas Instruments, the court noted that

  the plaintiff’s motion for a preliminary injunction presented an issue involving contract


  23
     ECF No. 97 at 1; ECF No. 99 at i.
  24
     ECF No. 97, Ex. 4.
  25
     Carter v. ALK Holdings, Inc., 605 F.3d 1319, 1324 (Fed. Cir. 2011) (citing Sperry v. Fla. ex rel. Fla. Bar, 373
  U.S. 379, 385-86 (1963)).
  26
     Texas Instruments v. Tessara, Inc., 231 F.3d 1325, 1329 (Fed. Cir. 2000).
  27
     Id. (quoting Volt Info Sci. Inc. v. Bd. of Tr. of Leland Stanford Junior Univ., 489 U.S. 468, 474 (1989)); Takeda
  Pharm. U.S.A., Inc. v. Mylan Pharm. Inc., 967, F.3d 1339, 1345 (Fed. Cir. 2020) (applying Delaware law to
  interpret a patent licensing agreement).

                                                            4
Case 2:19-cv-00148-DBB-DAO Document 153 Filed 09/07/21 PageID.2487 Page 5 of 16




  interpretation of a licensing agreement.28 The court, in accord with a choice-of-law clause in the

  contract, proceeded to interpret the contract according to California state law.29

           Plaintiff argues that federal law controls this case because the determination of

  Schneeberger’s compliance with the ethical standards for patent agents is a necessary element of

  their second claim (breach of fiduciary duty).30 Plaintiff argues that “in matters unique to patent

  law, the Federal Circuit applies its own law.”31 This fails to address the preliminary issues of the

  validity of the release clause or the interpretation of the operating agreement. Contractual

  interpretation simply is not a matter “unique to patent law.” State law governs issues of contract

  validity and interpretation that arise in a case that also involves federal patent law.32

  Accordingly, Utah law applies to the interpretation of the operating agreement, the assignment

  agreement, and the release clause.33




  28
     Texas Instruments, 231 F.3d at 1329.
  29
     Id. The District of New Mexico applied a similar approach, distinguishing the federal law that controls patent-
  related claims from the state law that governs the interpretation of a contract that intersects with those claims. Gen.
  Protecht Grp., Inc. v. Leviton Mfg. Co., 2010 WL 5559750, at *6 (D.N.M 2010) (“The Court will apply Federal
  Circuit law in deciding whether to grant the Plaintiffs' request for a TRO and preliminary injunction. . . . When
  interpreting the CSA and the forum selection clause in the CSA, however, the Court will apply state law.”).
  30
     Plaintiff’s Reply to Motion for Partial Summary Judgment, ECF No. 125 at 9.
  31
     Id.
  32
     Texas Instruments, 231 F.3d at 1329.
  33
     The operating agreement states that it “shall be construed in accordance with, and governed by, the laws of Utah.”
  ECF No. 97, Ex. 2, at § 12.1(c). The assignment agreement does not include a choice-of-law provision. In the
  absence of a choice-of-law provision Utah courts apply the Second Restatement “most significant relationship” test
  to determine which state “has the most significant relationship to the transaction and the parties.” One Beacon Am.
  Ins. Co. v. Huntsman Polymers Corp., 276 P.3d 1156, 1165 (Utah 2012) (quoting Restatement (Second) of Conflict
  of Laws § 188(1)–(2)). This requires the court to consider the following factors: (a) the place of contracting; (b) the
  place of negotiation of the contract; (c) the place of performance; (d) the location of the subject matter of the
  contract, and (e) the place of incorporation and place of business of the parties. Id. Considering the factors above,
  Utah has the most significant relationship to the assignment agreement and Utah law applies. The agreement was
  executed in both California and Utah. ECF No. 97, Ex. 4, at 2–3. The agreement involved a transfer of money and
  membership interest in Reaction Washer Co., which was registered in Utah. Id. at 1. The agreement was executed
  between IDEPA, Inc. (registered in California) and Mike Morley (a resident of Utah). Id. at 2. The agreement was
  acknowledged by the CEO and Manager of RWC, both in Utah. Id. at 3. In sum, Utah has the most significant
  relationship to the transaction. Thus, Utah law applies to the assignment agreement.

                                                             5
Case 2:19-cv-00148-DBB-DAO Document 153 Filed 09/07/21 PageID.2488 Page 6 of 16




           B. The release clause in the assignment agreement bars Plaintiff’s first, second,
              third, fourth, and eighth claims because the claims are related to or incidental to
              RWC’s operating agreement.

           Both parties agree that the resolution of these issues depends on the validity of a claim-

  release clause in the assignment agreement. The agreement containing the release clause was

  signed by John Davis and Packer Morley acting as CEO and Manager of RWC on October 30-

  31, 2018.34 It was signed by Mike Morley on behalf of himself on October 31.35 Schneeberger

  then signed it on behalf of IDEPA on November 1.36 The release clause reads:

           Assignor [IDEPA], . . . the assignee [Morley] as well as the LLC [RWC], . . . hereby
           irrevocably and unconditionally release, acquit and forever discharge mutually each
           other from any and all charges, complaints, claims, and liabilities of any kind or
           nature whatsoever, known or unknown, suspected or unsuspected . . . which
           Assignor, Assignee as well as the LLC and/or its representatives at any time
           heretofore had or claimed to have or which Assigner, Assignee as well as the LLC
           and/or its representatives may have or claimed to have regarding events that have
           occurred as of the date of this agreement, including, without limitation, any and all
           claims related or in any manner incidental to the Partnership Agreement.37

           When interpreting a contract under Utah law, the court should first look to the plain

  language within the four corners of the document, harmonizing the provisions of the contract so

  as to avoid rendering any provision meaningless.38 The assignment agreement releases both

  Plaintiff and Defendants from all claims “regarding events that have occurred as of the date of

  the agreement, including . . . any and all claims related or in any manner incidental to the

  partnership agreement.”39 Defendants argue that Plaintiff’s first, second, third, fourth, and eighth




  34
     ECF No. 97, Ex. 4, at 3.
  35
     Id. at 2.
  36
     Id.
  37
     Id. The text of the release and the assignment agreement refers to a “Partnership Agreement.” This is
  unmistakably a reference to the RWC operating agreement.
  38
     Peterson & Simpson v. IHC Health Servs., Inc., 217 P.3d 716, 720 (Utah 2009).
  39
     ECF No. 97, Ex. 4.

                                                            6
Case 2:19-cv-00148-DBB-DAO Document 153 Filed 09/07/21 PageID.2489 Page 7 of 16




  causes of action arose as of the date of the assignment agreement and relate or are incidental to

  the RWC operating agreement.40 The court considers in turn whether each of these claims is

  precluded by the release clause.

           Count one of the First Amended Complaint is for declaratory judgment to determine the

  ownership of certain patents and patent applications.41 Defendants contend that any claims that

  RWC asserts regarding intellectual property involve events that occurred prior to the execution

  of the assignment agreement and are related or incidental to the operating agreement.42 The

  operating agreement specifies that “IDEPA, INC shall contribute patent and patent application

  prosecution services within the professional obligations of a US Patent Agent, use of IP,

  expertise, efforts, and time.”43 By the plain language of the operating agreement and the

  assignment agreement, any disputes involving the patents and patent applications that developed

  over the course of Defendants’ involvement with RWC are foreclosed by the release clause. This

  broad language encompasses the entirety of Plaintiff’s first cause of action.

           Plaintiff argues that the release is not applicable to the ‘325 patent.44 Plaintiff contends

  that the assignment agreement does not include the language “related or incidental to the

  Operating Agreement” and instead quotes a section of the assignment agreement that releases

  any “obligation, responsibility, and/or liability from the respective Partnership Agreement based

  on which [RWC LLC] was founded.”45 But Plaintiff selectively quotes one section of the



  40
     ECF No. 97 at 9–10.
  41
     ECF No. 21, at ¶¶ 112–21. Plaintiff seeks declaratory judgment that it is the sole owner of the ‘325 Patent, ‘714
  Application, and the ‘876, ‘861, ‘633, ‘269, ‘393, and ‘334 Patent Applications. Id. at ¶ 111.
  42
     ECF No. 97 at 10.
  43
     ECF No. 97, Ex. 2, § 2.1.
  44
     Plaintiff’s Response to Defendant’s Motion for Summary Judgment, ECF No. 109 at 11.
  45
     Id. at 12.

                                                            7
Case 2:19-cv-00148-DBB-DAO Document 153 Filed 09/07/21 PageID.2490 Page 8 of 16




  assignment agreement and ignores the section that immediately follows, which is the broad

  release clause cited above.46 Accordingly, Plaintiff’s argument fails.

          Count two of the First Amended Complaint is for breach of fiduciary duty under the

  USPTO Rules of Professional Conduct, 37 C.F.R. § 11.108.47 This claim also arises under the

  operating agreement, which specifically states that IDEPA would act as a patent agent.48 Thus,

  this claim is also precluded by the release provision.

          Count three of the First Amended Complaint is for breach of contract under the operating

  agreement.49 This claim clearly arises out of the operating agreement and is barred by the release

  provision.

          Count four of the First Amended Complaint is for fraud and alleges that defendants made

  false representations to RWC that Mr. Schneeberger had to be listed as co-inventor on future

  patent applications.50 This claim also arises from the relationship of the parties based on the

  operating agreement because it occurred during their business relationship. Thus, the events

  giving rise to the claim occurred prior to the assignment agreement and the release also applies to

  this claim.

          Finally, count eight of the First Amended Complaint is for breach of fiduciary duty based

  on IDEPA’s status as a member of RWC.51 This claim arises from the duties in the operating




  46
     ECF No. 97, Ex. 4.
  47
     ECF No. 21 at ¶¶ 122–28.
  48
     ECF No. 97 Ex. 2, § 2.1.
  49
     ECF No. 21 at ¶¶ 129–33.
  50
     Id. at ¶¶ 134–43.
  51
     Id. at ¶¶ 155–59.

                                                   8
Case 2:19-cv-00148-DBB-DAO Document 153 Filed 09/07/21 PageID.2491 Page 9 of 16




  agreement because it is specifically related to the fact that IDEPA was a member of the LLC. It

  is thus precluded by the release.52

          The release clause precludes counts one, two, three, four, and eight of Plaintiff’s First

  Amended Complaint. The broad language of the assignment agreement releases Defendants from

  all claims related or incidental to the partnership agreement. Each of these claims relates to or is

  incidental to RWC’s operating agreement, and each is “regarding events that have occurred as of

  the date of this agreement.”53 Generally, “[w]here an affirmative defense is stated, such as a valid

  release, which would defeat the cause of action, it is the duty of the court to grant a judgment

  based thereon.”54 Thus, the release applies here to preclude the First Amended Complaint’s

  claims one, two, three, four, and eight.

          C. The release clause is enforceable under Utah law.

          Plaintiff argues that the release does not apply in this case because enforcement of the

  release is against public policy. Plaintiff contends that Schneeberger violated the PTO Rules of

  Professional Conduct in executing the assignment agreement.55 Thus, Plaintiff contends that

  public policy prevents defendants from enforcing the release.56

           “For a contract to be void on the basis of public policy, ‘there must be a showing free

  from doubt that the contract is against public policy.”57 In Ockey v. Lehmer, the Utah Supreme

  Court established a two-element test for determining if a contract is void on public policy


  52
     Patent Agent services are expressly contemplated as IDEPA’s capital contribution to RWC in the operating
  agreement. ECF No. 97, Ex. 2, § 2.1.
  53
     ECF No. 97, Ex. 4.
  54
     Horgan v. Indus. Design Corp., 657 P.2d 751, 753 (Utah 1982) (quoting Ulibarri v. Christenson, 275 P.2d 170,
  171 (1954)).
  55
     ECF No. 109 at 11 (alleging violations of 37 C.F.R. § 11.108).
  56
     Id.
  57
     Ockey v. Lehmer, 189 P.3d 51, 57 (Utah 2008) (quoting Frailey v. McGarry, 211 P.2d 840, 847 (Utah 1949)).

                                                          9
Case 2:19-cv-00148-DBB-DAO Document 153 Filed 09/07/21 PageID.2492 Page 10 of 16




  grounds— “(1) whether the law or legal precedent has declared that the type of contract at issue

  is ‘unlawful’ and ‘absolutely void,’ and (2) whether ‘the contract harmed the public as a whole—

  not just an individual.’”58 Here, the first element of the Ockey test is not satisfied. Contracts

  releasing existing legal claims between a patent agent and a client are not prohibited by any Utah

  state statute or legal precedent.59

           Plaintiff claims that the release is unenforceable because the USPTO Rules of

  Professional Conduct can be sources of public policy, and they prohibit a patent agent from

  making an agreement with a former client that settles a potential claim for liability, at least not

  without advising the former client of the desirability of seeking independent counsel.60 In

  arguing that the USPTO Rules are a source of public policy, Plaintiff primarily relies on LK

  Operating, LLC v. Collection Group, LLC,61 a case in which the Washington Supreme Court

  held that a lawyer’s business transaction with his client was unenforceable on public policy

  grounds.62 But LK Operating concerned the Washington State Rules of Professional Conduct and

  analyzed Washington standards for contracts relating to Washington public policy.63 Utah courts

  have not followed suit. Furthermore, the USPTO Rules of Professional Conduct are promulgated

  by the federal United States Patent and Trademark Office64—the USPTO Rules could not



  58
     Wittingham, LLC v. TNE Limited Partnership, 469 P.3d 1035, 1043–44 (Utah 2020) (quoting Ockey v. Lehmer,
  189 P.3d 51, 57 (Utah 2008)).
  59
     ECF No. 97 at 15.
  60
     Specifically, the USPTO Rules of Professional Conduct prohibit a patent agent from making “an agreement
  prospectively limiting the practitioner’s liability to a client for malpractice unless the client is independently
  represented” or from settling “a claim or potential claim for such liability with an unrepresented client or former
  client unless that person is advised in writing of the desirability of seeking and is given a reasonable opportunity to
  seek the advice of independent legal counsel in connection therewith. 37 C.F.R. § 11.108(h)(1)–(2).
  61
     331 P.3d 1147 (Wash. 2014).
  62
     Id. at 1167.
  63
     Id.
  64
     See 35 U.S.C. § 2(b)(2)(D).

                                                             10
Case 2:19-cv-00148-DBB-DAO Document 153 Filed 09/07/21 PageID.2493 Page 11 of 16




  possibly constitute an expression of Utah state public policy or provide any basis to invalidate a

  contract provision governed by Utah state law. In an attempt to bolster its argument, Plaintiff

  points to a law review article and a smattering of cases from across the country.65 But Plaintiff

  points to no Utah law or Utah expression of public policy that could void the release provision.

  The first element of the Ockey test is not satisfied because there is no Utah state law or legal

  precedent prohibiting the release clause. Thus, the release clause is not unenforceable on public

  policy grounds.

          Furthermore, the release provision is not voidable because a violation of a rule of

  professional conduct does not give rise to a cause of action. In the context of the rules of

  professional conduct for attorneys, the Utah Supreme Court does not recognize a violation of the

  rules as “a basis for invalidating otherwise enforceable contractual provisions.”66 In Strohm, the

  Court outlined that professional conduct rules provide an avenue for professional discipline,

  rather than creating an avenue for civil liability or “a basis for contract tinkering.”67 Similarly,

  there is nothing in the USPTO Rules of Professional Conduct that indicates that the Rules are

  meant to create an avenue for civil liability. The Rules reference the fact that they “govern[]

  solely the practice of patent, trademark, and other law before the [USPTO]”68 and that discipline

  for violating the rules includes “[e]xclusion from practice before the Office . . . Suspension from

  practice before the Office . . . Reprimand or censure; or Probation.”69 These statements suggest

  that the USPTO Rules, like the Utah Rules of Professional Conduct, are designed to provide an



  65
     ECF No. 99 at 21–24.
  66
     Strohm v. Clearone Commc’ns, Inc., 308 P.3d 424, 442 (Utah 2013).
  67
     Id.
  68
     37 C.F.R. § 11.1.
  69
     37 C.F.R. § 11.20(a)(1)–(4).

                                                        11
Case 2:19-cv-00148-DBB-DAO Document 153 Filed 09/07/21 PageID.2494 Page 12 of 16




  avenue for professional discipline. Schneeberger’s alleged breach of fiduciary duty could expose

  him to professional discipline but cannot serve as a basis to void the release under Utah law.

          Ultimately, the release clause is enforceable. The first element of the Ockey test that

  prevents enforcement of a contract on public policy grounds is not met here because there is no

  Utah state law declaring a release agreement of this sort as unlawful. Furthermore, Plaintiff

  points to no Utah public policy or case law that would prevent enforcement of the agreement.

  The release agreement that the parties agreed to in their contract is enforceable and bars Plaintiff

  from asserting its first, second, third, fourth, and eighth claims. Summary judgment is granted for

  Defendants on those claims.

       II. Summary judgment is granted for Defendants on Plaintiff’s fifth claim for tortious
           interference because Plaintiff fails to support an essential element of the claim.

          Defendants argue that Plaintiff’s fifth claim for tortious interference should be dismissed

  because Plaintiff has not identified any evidence that Defendants falsely alleged that RWC is not

  a viable and trustworthy company.70 In response, Plaintiff submitted an email from RWC’s

  overseas business partners that implied that Schneeberger attempted to benefit from his role as

  partner in RWC even after leaving the company.71 Defendants reply by asserting both that any

  evidence that the Plaintiff can provide is inadmissible hearsay evidence and that, in any case, the

  evidence fails to identify what improper means Schneeberger used to interfere with RWC’s

  contracts.72




  70
     ECF No. 97, at 12.
  71
     ECF No. 109, at 13–14.
  72
     Defendant’s Reply to Motion for Summary Judgment, ECF No. 123, at 17–18.

                                                      12
Case 2:19-cv-00148-DBB-DAO Document 153 Filed 09/07/21 PageID.2495 Page 13 of 16




          To sustain an action for tortious interference (or “intentional interference with contract”),

  a plaintiff must prove the element of “improper means”—in other words, prove that an action

  was taken “contrary to a statute, regulation, common law rule, or an established standard of a

  trade or profession.”73 The Utah Supreme Court narrowed the actions that constitute tortious

  interference to only those that involve improper means because “[i]n the rough and tumble of the

  marketplace, competitors inevitably damage one another in the struggle for personal advantage,”

  but “[t]he law offers no remedy for those damages—even if intentional—because they are an

  inevitable byproduct of competition.”74 In order to prove the element of improper means based

  on an alleged violation of an established industry rule or standard, the plaintiff bears the burden

  to “provide evidence of an objective, industry-wide standard.”75

          Here, Plaintiff fails to provide any evidence of a violation of statute, regulation, rule, or

  established industry standard. Instead, Plaintiff supplies only emails between a defendant and an

  overseas business partner, claiming that the communications caused RWC to lose investment

  opportunities.76 Plaintiff failed to provide any evidence that Defendants used an improper means

  to communicate with the business partner, an essential element of tortious interference. Thus,

  summary judgment is appropriate in favor of Defendants on this claim.

       III. Summary judgment is granted on Plaintiff’s sixth claim for unjust enrichment
            because Plaintiff fails to support an essential element of the claim.

          Defendant argues that Plaintiff’s claim of unjust enrichment should be dismissed because

  Plaintiff fails to identify any specific benefit it provided to Defendants and because the remedy



  73
     C.R. England v. Swift Transp. Co., 437 P.3d 343, 353 (Utah 2019).
  74
     Id. (quoting Leigh Furniture & Carpet Co. v. Isom, 657 P.2d 293, 307 (Utah 1982)).
  75
     Id. at 355 (emphasis in original).
  76
     ECF No. 109, at 13-14; ECF No. 109, Ex. 13.

                                                          13
Case 2:19-cv-00148-DBB-DAO Document 153 Filed 09/07/21 PageID.2496 Page 14 of 16




  of unjust enrichment is not available when the relationship of the parties is governed by a

  contract.77 Unjust enrichment requires that a plaintiff show: “(1) a benefit conferred . . .; (2) an

  appreciation or knowledge by the conferee of the benefit; and (3) the acceptance or retention [of

  the benefit] by the conferee ... under such circumstances as to make it inequitable for the

  conferee to retain the benefit without payment of its value.”78 Furthermore, unjust enrichment is

  designed to provide an equitable remedy, and may only be invoked when “‘no express contract is

  present’ that governs the remedies available to an injured party.”79

           Defendants argue that unjust enrichment is only appropriate when there is no contractual

  relationship between the parties.80 But that does not always bar a plaintiff from making an unjust

  enrichment claim as an alternative to a breach of contract claim—the case that Defendants cite in

  support of their proposition held that unjust enrichment claims “arise only when there is no legal

  contract.”81 Under the right fact, a party may plead an equitable unjust enrichment claim in the

  alternative to a contract claim.82

           Nevertheless, Plaintiff fails to provide sufficient evidence to support its unjust enrichment

  claim at the summary judgment stage. To attempt to demonstrate that it conferred a benefit to

  Defendants, Plaintiff points to paragraph 148 of its First Amended Complaint: “Defendants are

  attempting to steal or otherwise co-opt Plaintiff’s patent rights with the 2017 and 2018



  77
     ECF No. 97 at 12-13.
  78
     U.S. Fidelity v. U.S. Sports Specialty, 270 P.3d 464, 468 (Utah 2012) (quoting Rawlings v. Rawlings, 240 P.3d
  754, 763 (Utah 2010).
  79
     Id. (“To allow such a cause of action in the face of an enforceable contract governing the parties’ rights would
  effectively add or modify terms for which they had not bargained.”).
  80
     ECF No. 97 at 12.
  81
     Jones v. Mackey Price Thompson & Ostler, 355 P.3d 1000, 1016 (Utah 2015).
  82
     See TLS Grp., S.A. v. NuCloud Global, Inc., 2016 WL 1562910, at *2 (D. Utah 2016) (“the fact that a contract
  claim would preclude recovery under an equity claim does not foreclose a party's ability to plead them in the
  alternative.”).

                                                            14
Case 2:19-cv-00148-DBB-DAO Document 153 Filed 09/07/21 PageID.2497 Page 15 of 16




  Anonymous Patent Applications.”83 But Plaintiff provides no other evidence as to what specific

  benefit it conferred on the defendants. Plaintiff only asserts that something valuable is at play

  here, not that it conferred that valuable something on the Defendants. Unjust enrichment requires

  not that there is something of value in question, but that one party conferred a benefit on the

  other party.84 Plaintiff has presented no evidence of that here. Thus, Plaintiff failed to make a

  sufficient showing of evidence with respect to an essential element of unjust enrichment—

  summary judgment is appropriate for Defendants on this claim. Because this failure alone

  requires that summary judgment be entered for Defendants, the court does not analyze the other

  ways in which the unjust enrichment claim may be deficient.

       IV. Summary judgment is granted for Defendants on Plaintiff’s seventh claim for
           defamation.

           Defendant argues that Plaintiff cannot identify any defamatory statement that Defendants

  made and, therefore, that Plaintiff’s seventh claim should be dismissed.85 Plaintiff has not

  identified evidence of any defamatory statement and does not contest the dismissal of the

  defamation claim.86 Summary judgment is granted for Defendants on this claim.

                                                       ORDER
           For the reasons stated above, Plaintiff’s Motion for Partial Summary Judgment is

  DENIED. Defendants’ Motion for Summary Judgment is GRANTED.

           Signed September 7, 2021.

                                                        BY THE COURT



  83
     ECF No. 109 at 15 (citing First Am. Compl., at ¶ 148).
  84
     U.S. Fidelity v. U.S. Sports Specialty, 270 P.3d 464, 468 (Utah 2012).
  85
     ECF No. 97 at 13.
  86
     ECF No. 109 at 15.

                                                           15
Case 2:19-cv-00148-DBB-DAO Document 153 Filed 09/07/21 PageID.2498 Page 16 of 16




                                     ________________________________________
                                     David Barlow
                                     United States District Judge




                                       16
